— Appeal from a judgment (denominated order and judgment) of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered May 5, 2004 in a personal injury action. The judgment was entered upon a jury verdict awarding plaintiffs $353,000 in damages.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied defendants’ motion to set aside the jury verdict or, alternatively, to reduce the award of damages. Viewing the evidence in the light most favorable to plaintiffs, as we must, we conclude that the evidence does not so preponderate in favor of defendants that the verdict could not have been reached upon any fair interpretation of the evidence (see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]; DiSalvo v Hiller, 2 AD3d 1386, 1387 *1112[2003]; Dannick v County of Onondaga, 191 AD2d 963, 964 [1993]). We further conclude that the award of damages to plaintiff Sob W. Haick for past and future pain and suffering does not deviate materially from what would be reasonable compensation (see CPLR 5501 [c]; cf. Amonbea v Perry Beverage Distribs., 294 AD2d 285 [2002]; Komforti v New York City Tr. Auth., 292 AD2d 569 [2002]; Donlon v City of New York, 284 AD2d 13 [2001]; Rountree v Manhattan & Bronx Surface Tr. Operating Auth., 261 AD2d 324, 328 [1999], lv denied 94 NY2d 754 [1999]). We have examined defendants’ remaining contention and conclude that it lacks merit. Present — Kehoe, J.P., Gorski, Martoche, Smith and Pine, JJ.